          Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
______________________________
                                    )
FELICIA KELSO                       )
305 Aqua Lynn Drive                 )
Fort Washington, MD 20744           )
                                    )
       Plaintiff,                   ) Civil Action No.
                                    )
               v.                   )
                                    ) Jury Trial Demanded
ROBERT WILKIE, Secretary,           )
U.S. Department of Veterans Affairs )
810 Vermont Avenue NW               )
Washington, DC 20420                )
                                    )
       Defendant.                   )
______________________________)

                                         COMPLAINT

       Felicia Kelso (“Plaintiff”), by and through his undersigned counsel, complains of the

Department of Veterans Affairs (“Defendant” or “Agency”) as follows:

                                           PARTIES

1. Plaintiff is a resident of Fort Washington, Maryland.

2. On information and belief, Robert Wilkie, Secretary for the Department of Veterans Affairs,

   is named in his official capacity as the Defendant that formerly employed Plaintiff.

                                JURISDICTION AND VENUE

3. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and pursuant to Title VII

   of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”).

4. Venue is proper in this judicial district because Defendant is located here and because the

   unlawful employment practices giving rise to this action were committed and occurred in this

   District.

5. Plaintiff has exhausted her administrative remedies by timely filing this lawsuit within 90-
                                                1
            Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 2 of 9



   days December 21, 2018, the date Plaintiff received the Office of Federal Operations of the

   U.S. Equal Employment Opportunity Commission (“EEOC”) decision dated December 18,

   2018.

                                  STATEMENT OF FACTS

Background Information.

6. Plaintiff identifies as a black female of Caribbean descent.

7. On or about March 30, 2010, Thomas Briggs, Assistant Director, interviewed Plaintiff for an

   Administrative Specialist position, GS-0301-9/11 and Milan Srskic, former Director for

   Programs Project Management Services, offered Plaintiff the position.

8. On or about April 7, 2010, Carolyn Gill, Human Resources Specialist, called Plaintiff and

   offered her the position of Program Support Assistant, GS-7.

9. Plaintiff declined Ms. Gill’s offer for the GS-7 position and explained that Mr. Srskic had

   offered her a different GS-9/11 position.

10. On April 8, 2010, Carolyn Gill, Human Resources Specialist, emailed Plaintiff and stated

   that she was unable to complete the processing for the GS-9 position Plaintiff had

   interviewed for as intended.

11. Ms. Gill proposed that Plaintiff accept an offer of employment for the GS-9 position at a GS-

   7 level and explained to Plaintiff, “I want you to accept this at the 7 and trust me, we can

   work on elevating it once you are on board.”

12. On or about April 16, 2010, Defendant sent Plaintiff a letter confirming her appointment,

   effective April 25, 2010, as a Program Support Assistant (Office Automation), GS-0303-

   07/01.

13. Plaintiff accepted Defendant’s offer of employment with the understanding that the position

   would be corrected from a GS-7 position to the GS-9 position for which she had interviewed.
                                                 2
          Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 3 of 9



14. From April 26, 2010 until early 2011, Mr. Srskic was Plaintiff’s first-line supervisor.

15. From Plaintiff’s initial hire date until approximately December 2011, Plaintiff was the only

   black, Caribbean-American female employee who worked in the office.

16. The other employees were all white, Caucasian males.

Defendant approved Plaintiff’s promotion.

17. On or about May 27, 2010, William Levay (white/Caucasian, male), Program Manager,

   emailed Ms. Gill with Mr. Srskic, Thomas Briggs, and Robert Frazier cc’d, regarding

   Plaintiff’s job position duties and advised that everyone concurred that the goal “is a GS-09

   with promotion potential of GS-11,” and once Plaintiff’s current position is “upgraded and

   filled,” a GS-07 would be hired to support that position.

18. On or about July 1, 2010, Celeste Lucas, Management Analyst, Resource Management

   Office, called Plaintiff and asked her to meet with her in order to begin the paperwork for the

   promotion.

19. Ms. Lucas advised Plaintiff that she had already coordinated processing the promotion with

   the requisite individuals within management and personnel.

20. On or about July 16, 2010, Ms. Lucas emailed Plaintiff that she had sent the hard copy for

   classification on July 1, 2010 for the Administrative Specialist position, GS-301-9/11.

21. Ms. Gill told Plaintiff that it would take approximately two weeks to process the paperwork.

22. On or about July 28, 2010, Plaintiff was advised that the paperwork was being processed for

   her promotion to a GS-9/11.

Plaintiff objects to male colleague’s hostile accusations and her position is changed.

23. On or about September 9, 2010, Plaintiff’s coworker Mr. Levay confronted her in a hostile

   manner and accused her of treating his office (Silver Spring Regional Office) differently than

   the other two Regional Offices.
                                                 3
          Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 4 of 9



24. Plaintiff denied that she had done so but Mr. Levay was visibly angry, and he continued

   accusing Plaintiff in a threatening manner.

25. Plaintiff attempted to de-escalate the incident and reminded Mr. Levay that he was not her

   supervisor.

26. Mr. Levay became more angry and yelled “Sergeant” mockingly at Plaintiff in reference to

   her prior military service.

27. The next day on or about September 10, 2010, Mr. Levay approached Plaintiff again and

   threatened that he was going to make sure Plaintiff was “blackballed” within the organization

   if she refused to listen to him, even though Mr. Levay was not Plaintiff’s supervisor.

28. Plaintiff perceived that Mr. Levay’s level of hostility and threatening demeanor directed

   towards her was based on her race, sex, and national origin because he did not treat the other

   white males outside her protected classes this way.

29. Shortly after Plaintiff refused to allow Mr. Levay yell and threaten her, the GS-9/11 position

   description was altered to a GS-9 position with no promotion potential on October 19, 2010.

30. The change was inconsistent with the forms Mr. Srskic signed off on with promotion

   potential to a GS-11.

Plaintiff contacts EEO and Defendant removes her job duties.

31. In or around early 2011, Dennis Milsten (white/Caucasian male) replaced Mr. Srskic as

   Plaintiff’s first-line supervisor.

32. On or about February 7, 2012, during Plaintiff’s mid-year meeting with Mr. Milsten, he

   advised Plaintiff that she would not be promoted to a GS-11 because she had reached full

   performance at GS-9.

33. Shortly thereafter, Plaintiff initiated contact with EEO and completed her interview on

   February 7, 2012.
                                                 4
           Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 5 of 9



34. Per EEO informal complaint processing, the EEO counselor contacted Plaintiff’s

   management and advised them of her protected activity and allegations.

35. On or about February 7, 2012, Mr. Milsten removed Plaintiff’s executive correspondence and

   supply function job duties.

36. Mr. Milsten reassigned the executive correspondence job duties from Plaintiff to Carla

   Carter, Staff Assistant, GS-11, who had just transferred to Plaintiff’s office in December

   2011.

37. Mr. Milsten reassigned the supply function job duties from Plaintiff to Janelle Massey, GS-7.

Plaintiff’s supervisors and coworkers subject her to ongoing harassment and ostracize her.

38. Due to being disrespected and marginalized by Plaintiff’s supervisors and colleagues,

   Plaintiff became ostracized by the rest of the staff.

39. Mr. Milsten told Plaintiff that he knew that she was being isolated by the staff and asked her

   if he was the cause of it.

40. Plaintiff regularly kept music on at her desk at a low level inaudible to her coworkers.

41. On February 24, 2010, instead of merely asking Plaintiff to turn off her music, Ann Marie

   Almaguer, a Student Trainee, entered Plaintiff’s desk area and turned off her music while

   Plaintiff was momentarily in the restroom.

42. Plaintiff reported the incident to Mr. Milsten and he sent out an email that reminded staff to

   respect other’s space.

43. On February 27, 2012, during a meeting with Mr. Milsten to discuss Plaintiff’s work issues

   and her job performance, he raised his voice and spoke to Plaintiff in a condescending tone

   regarding her position description and performance plan.




                                                 5
          Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 6 of 9



44. Plaintiff emailed Mr. Milsten after the meeting and asked about his statements that she would

   be credited for her accomplishments during the rating period October 1-September 30, 2010

   and pointed out several items that were missing.

45. Mr. Milsten emailed Plaintiff with a summary of the meeting and indicated that Plaintiff

   asked him where to go from here and that he did not know.

46. On March 14, 2012, Plaintiff emailed staff regarding a work issue and shortly after, Mr.

   Levay approached Plaintiff’s desk in an intimidating manner and spoke down to her like she

   was incompetent because Plaintiff had sent the email to everyone and not just her office.

47. On March 14, 2012, Hulen Davis, Program Manager, approached Plaintiff and asked to meet

   with her in the conference room where Mr. Davis interrogated Plaintiff with unwarranted

   questions that falsely implied Plaintiff was “unstable.”

48. Mr. Davis’s offensive accusations were based on his “dream” that he had where Plaintiff

   came to work and shot and killed people in the office.

49. Mr. Davis shared his “dream” with Mr. Levay who was the Acting Supervisor at that time.

50. Plaintiff was humiliated by Mr. Davis’s questions reported this incident to Mr. Milsten.

51. Mr. Davis’s comments and Mr. Milsten’s failure to rectify the ongoing harassment further

   isolated Plaintiff and the staff continued to ignore her and talk negatively about her.

Defendant’s failure to respond or conduct Plaintiff’s request for a desk audit.

52. On December 23, 2011, Plaintiff requested a desk audit from Mr. Milsten because she was

   performing the duties of a GS-11.

53. Plaintiff also emailed Marge H. Pearce and requested a desk audit.

54. On January 31, 2012, Plaintiff again requested a desk audit from Mr. Milsten.

55. Mr. Milsten told the EEO counselor that on March 20, 2012 he requested a desk audit to

   “upgrade [Plaintiff’s] position,” however, no desk audit was ever conducted.
                                                 6
          Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 7 of 9



Staff continues mocking Plaintiff at work.

56. On April 19, 2012, Ms. Carter emailed Raydene Ware and Shavonne Rush with derogatory

   comments about Plaintiff that alleged Plaintiff “did not lift a finger” and Ms. Carter

   “…should’ve had [Plaintiff] ironing. LOL.”

57. Ms. Carter’s emails were representative of the overall staff’s perception of Plaintiff after Mr.

   Milsten removed her job duties and management isolated and ignored her.

58. On April 26, 2012, Ms. Carter continued to make derogatory comments about Plaintiff to her

   colleagues and told Samuel Robinson that Plaintiff would not be here long and Ms. Carter

   was tired of doing Plaintiff’s job for her.

59. Plaintiff reported Ms. Carter’s comments to Mr. Milsten but nothing was done in response.

Defendant refuses Plaintiff’s request for a union representative.

60. On May 2, 2012, Plaintiff met with Mr. Milsten regarding her performance appraisal and he

   requested that she sign it even though she disagreed with it.

61. Plaintiff was uncomfortable and stopped talking during the meeting because she did not have

   union representation.

62. Mr. Milsten was counseled for his actions.

Defendant refuses to acknowledge Plaintiff’s concerns until her EEO mediation.

63. On or about May 4, 2012, Plaintiff had already filed an EEO complaint but she continued to

   raise her issues with Mr. Milsten regarding her performance appraisal and performance plan.

64. Mr. Milsten told Plaintiff that her performance issues would be addressed in her EEO

   mediation which she perceived as threatening and retaliatory.

65. Management and staff actions towards Plaintiff made interactions impossible and she was

   unable to perform her job duties.



                                                 7
            Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 8 of 9



66. Management treated Plaintiff’s similarly-situated coworkers outside her protected classes

      more favorably and did not subject them to the same hostility and harassment.

                                               COUNT 1

67.    Plaintiff repeats and realleges the allegations set forth in the above paragraphs.

68.    By and through its conduct, Defendant subjected Plaintiff to unlawful discrimination based

       on her sex, race and national origin in violation of Title VII of the Civil Rights Act of 1964.

69.    Plaintiff has sustained damages consisting of emotional distress, pain and suffering, lost

       wages, and her losses are continuing.

                                               COUNT 2

70.    Plaintiff repeats and realleges the allegations set forth in the above paragraphs.

71.    By and through its conduct, Defendant subjected Plaintiff to an unlawful hostile work

       environment based on her sex, race and national origin in violation of Title VII of the Civil

       Rights Act of 1964.

72.    Plaintiff has sustained damages consisting of emotional distress, pain and suffering, lost

       wages, and her losses are continuing.

                                               COUNT 3

73.    Plaintiff repeats and realleges the allegations set forth in the above paragraphs.

74.    By and through their conduct, Defendant subjected Plaintiff to unlawful retaliation in

       violation of Title VII of the Civil Rights Act of 1964.

75.    Defendant acted with malice or reckless indifference to Plaintiff’s rights.

76.    As a result, Plaintiff has suffered damages, including but not limited to lost wages and

       benefits, emotional distress, and pain and suffering; and seeks punitive damages.

                                               COUNT 4

77.    Plaintiff repeats and realleges the allegations set forth in the above paragraphs.
                                                   8
          Case 1:19-cv-00772-APM Document 1 Filed 03/20/19 Page 9 of 9



78.   By and through their conduct, Defendant subjected Plaintiff to unlawful retaliatory hostile

      work environment in violation of Title VII of the Civil Rights Act of 1964.

79.   Defendant acted with malice or reckless indifference to Plaintiff’s rights.

80.   As a result, Plaintiff has suffered damages, including but not limited to lost wages and

      benefits, emotional distress, and pain and suffering; and seeks punitive damages.

                                         JURY DEMAND

      Plaintiff demands a trial by jury on all counts contained in the Complaint.

      WHEREFORE, Plaintiff respectfully requests this Court enter judgment against the

Defendant on all Counts and award Plaintiff lost wages and benefits, compensatory damages in

the amount of $300,000, or in an amount to be determined at trial, for pain and suffering and

emotional distress, pre- and post-judgment interest, costs, attorneys’ fees, punitive damages, and

any such other relief as is just and proper.


Date: March 20, 2019                                         RESPECTFULLY SUBMITTED,

                                                             Alan Lescht & Associates, P.C.

                                                             By: /s/
                                                             Rani Rolston [Bar # 974052]
                                                             ALAN LESCHT & ASSOCIATES, P.C.
                                                             1825 K Street, N.W., Suite 750
                                                             Washington, D.C. 20006
                                                             Tel: (202) 463-6036
                                                             Fax: (202) 463-6067
                                                             rani.rolston@leschtlaw.com
                                                             Attorney for Plaintiff




                                                 9
